DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims and Remarks filed on March 4, 2022 are acknowledged.
2.2.	Claims 2 and 3 have been canceled. Claims 9 and 10 have been withdrawn. Claim 1 has been amended to specify that  tert-butyl peroxybenzoate ( TBP – hereafter) mixed with 1,1-bis(tert-butylperoxy) 3,3, 5 – trimethylcyclohexane ( BTBTC- hereafter)  in mass ratio of 0.5 – 1.6 to 1. 
2.3.	Support for this amendment was found in Applicant's published specification US 2021/0079212 ( see Examples). Therefore, no New matter has been added with instant Amendment.
3.	Despite the amendment, the Prior Art utilized in preceding Office action is still applicable as explained below. Consequently, it is appropriate to make instant Action Final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al ( US 5,969,009) and in view of XU et al ( CN 102746630 – Abstract and Translation by EPO  are attached).
3.1.	Regarding Claims 1 and 4-8 Terada disclosed Molding composition, which comprises unsaturated polyester " obtained by polycondensing an unsaturated polybasic acid and a saturated polybasic acid with glycols" – see col.4, ln.17-38- wherein examples of preferred polyesters include " copolymers represented by the formula (3) of isophthalic acid, maleic anhydride and propylene glycol" . Therefore, Terada disclosed as a preferred choice identical unsaturated polyester as claimed and elected by Applicant.
3.2.	According Terada molding composition ( see col. 8. ln. 39-60 and 24, ln. 59-63) may comprise filler:  " For example, fillers (e.g. calcium carbonate, calcium silicate, barium sulfate, aluminum hydroxide, talc, mica, etc.) " and "  reinforces (e.g. glass fiber, carbon fiber, etc.)" and also other additives as thickeners, release agents and colorants – as claimed by Applicant in Claims 6 and 8.
3.3.	 Note that fillers can be used in the amount of from 5 to 600 phr  or preferably in the amount from 20 to 500 phr per 100 phr of unsaturated polyester ( see col.  8, ln. 53-55)  and  glass fibers can be used for example  in amounts of 30 phr  ( see col.  14, ln.1-80, but also teaches that depending on article fibers can be used in significantly higher amount in order to increase strength and structural integrity of the article ( see col. 2, ln. 5-15). Therefore, it would be obvious to one of ordinary skill in the art optimized amount of fibers in molding composition to obtained level of requited strength and structural integrity for specific article.
3.4.	Regarding curing of the disclosed composition Terada stated that : " The molding material of the present invention preferably contains a curing agent.  Examples of the curing agent include benzoyl peroxide, tert-butyl perbenzoate, tert-butyl peroxybenzoate, .., 1,1-bis(tert-butylperoxy) 3,3, 5 - trimethylcyclohexane and the like. These curing agents are preferably contained in an amount within the range from 0.1 to 5 parts by weight, more preferably from 0.2 to 4 parts by weight, based on 100 parts by weight of the above unsaturated polyester."
	Therefore, Terada disclosed that one or more curing agents, including same   peroxides in same amounts as claimed by Applicant, but silent with respect to ratio between peroxide as claimed by Applicant .
3.5.	However, use two different peroxide for purpose of curing polyunsaturated polyesters is well known.
3.6. 	XU et al teaches that curing system comprising from 0.1 to 1.0  parts of  " low temperature " peroxide  and  0.5 to 2.0 parts of " high temperature " peroxide  provide benefits of low temperature fast curing system. ( see [0009], [0013]-[0014], [0021]). 
	Therefore, ratio of peroxides taught by XU read on ratio as claimed by Applicant: for example, 1 part of low temperature peroxide to 1 part of " high temperature" peroxide.
	Therefore, it would be obvious to one of ordinary skill in the art to use two different peroxide in ratio as taught by XU in composition disclosed by Terada in order to obtain curing system with low temperature and fast and  complete cure.
Response to Arguments
4.	Applicant's arguments filed March 4, 2022  have been fully considered but they are not persuasive for following reasons.
4.1.  It is noted that Applicant's principal arguments based on alleged deficiency of individual references. Regarding Terada  Applicant's stated that: " Terada only discloses the use of single curing agent. In other words, Terada does not provide any teaching of how to increase the crosslinking rate of the eco-friendly polyester molding composition."
In response for this argument note that Applicant's Claim 1 directed to product and does not require specific features as " crosslinking rate ", which is by itself processing limitation and not a part of Applicant's claimed subject matter: " In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., crosslinking rate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Same is applicable to Applicant's argument that :" controlling the mass ratio of the high temperature initiator and the low-to-medium temperature initiator can decrease the emission rate of a volatile organic compound contained in the plastic molding product, especially for styrene" because :
a) no such "unexpected' results has been shown by Applicant and b) no features as " emission rate of styrene " during or after curing are part of Applicant's claimed subject matter.  
 	In addition, note that nowhere Terada specifically exclude use of second curing agent as second peroxide. To the contrary Terada stated: " The molding material of the present invention preferably contains a curing agent.  Examples of the curing agent include benzoyl peroxide, tert-butyl perbenzoate, tert-butyl peroxybenzoate, .., 1,1-bis(tert-butylperoxy) 3,3, 5 - trimethylcyclohexane and the like. These curing agents ( in plural-/GM/)   are preferably contained in an amount within the range from 0.1 to 5 parts by weight, more preferably from 0.2 to 4 parts by weight, based on 100 parts by weight of the above unsaturated polyester."
	Therefore, it is clear that Terada envision that more than one peroxide can be  used and that those peroxides are suitable as curing agents for composition disclosed by Terada. Therefore, it would be obvious to one of ordinary skill in the art to use one or more peroxides disclosed by Terada as established in the art that: " .. generally, it is prima facie obvious to select a known material for incorporation into a composition,
based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v.
lnterchemical Corp., 325 US 327, 65 USPQ 297 (1945).
4.2.	Regarding XU, Applicant's argue that: "XU discloses that the low-temperature initiator can include t-butyl peroxybenzoate. Therefore, XU teaches to use t-butyl peroxybenzoate (low-temperature initiator) and a high-temperature initiator (relative to
t-butyl peroxybenzoate)."
	In response for this argument note that XU as a secondary reference does not need teach limitations, in this case- specific peroxides- that already disclosed by primary reference( Terada). However, XU provide rationale to use mixture of two peroxide in same, overlapping ratio as claimed by Applicant.
	Note that terms " high" and/or "low" are relative terms of degree or other words -indefinite terms. However, because Terada disclosed same peroxide as claimed by Applicant for purpose of curing same basic composition and because XU provide rationale to use two different peroxide with two different 1 hr half-life temperatures ( see temperature  - attached Data sheet: "REQUIRED TEMPERATURE (°C) FOR ONE HOUR AND TEN HOURS HALF-LIFE") in same mixing ratio in order to obtain fast and complete curing of the composition, then all Applicant's arguments were found not persuasive and the Rejection over Terada and XU is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/
 Examiner, Art Unit 1763                                                                                                                                                                                             

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765